 



EXHIBIT 10.2
[Letterhead of Thales SA]

     
 
  Hypercom Corporation 2851
 
  W.Kathleen Road Phoenix, Arizona,
 
  USA 85053
 
   
 
  20 December 2007

Re: Your binding offer for the acquisition of Thales E-Transactions companies
Dear Sirs,
We thank you for your binding offer of the date hereof, to purchase the shares
of capital stock of Thales E-Transactions SA and related subsidiaries of Thales
SA by Hypercom Corporation in accordance with the draft Share Purchase Agreement
attached thereto (such acquisition, the “Potential Transaction”).
We will submit your offer for review by Thales SA’s executive committee and
initiate the information and consultation process with the relevant employee
representatives of the Companies (in which respect Hypercom will co-operate, as
may be reasonably required, with Thales and all Companies in the Thales Group
with respect to the information and consultation of the relevant work councils).
As and when these are completed, we will inform you of Thales SA’s decision with
respect to your offer.
Thales SA, on its own behalf and on behalf of each of its subsidiaries named in
the draft Share Purchase Agreement (“Subject Subsidiaries”), on the one hand,
and Hypercom, on the other hand, covenants and agrees that during the period
from the date of this letter until the earlier of the execution and delivery of
the Share Purchase Agreement by Thales SA or the expiration date of the binding
offer, (A) Thales SA shall not, and shall cause the Subject Subsidiaries, and
any officer, director or employee of, or any investment banker, attorney or
other advisor or representative of, Thales SA or such Subject Subsidiaries
(collectively, “Representatives”), not to, and (B) Hypercom shall not, and shall
cause its Representatives not to, in each case, (i) solicit, initiate or
encourage the submission of any Company Acquisition Proposal (defined below),
(ii) enter into any agreement with respect to any Company Acquisition Proposal
or (iii) participate in any discussions or negotiations regarding, or furnish to
any person any non-public information with respect to, or knowingly take any
other action to facilitate any inquiries or the making of any proposal that
constitutes, or may reasonably be expected to lead to, any Company Acquisition
Proposal (other than the Potential Transaction). Without limiting the foregoing,
it is agreed that any violation of the restrictions set forth in the preceding
sentence by any Representative, whether or not such Representative is purporting
to act on behalf of Thales SA or such Subject Subsidiaries or Hypercom, shall be
deemed to be a breach of this letter by Thales SA, or Hypercom, as the case may
be.
As of the date hereof, Thales SA and Hypercom shall, immediately cease and cause
to be terminated any existing solicitation, encouragement, discussion,
negotiation or other action conducted by them prior to the date hereof with
respect to any Company Acquisition Proposal. In this regard, Hypercom is aware
and has acknowledged that Thales prior to the date hereof has engaged in such
actions with third parties and that no action taken prior to the date hereof
shall constitute a breach of the terms hereof.
For purposes of this letter, “Company Acquisition Proposal” means, (A) with
respect to Thales (i) any proposal or offer for a merger, consolidation,
dissolution, recapitalization or other business combination involving a Subject
Subsidiary, (ii) any proposal for the issuance or sale by a Subject Subsidiary
of shares of capital stock as consideration for the assets or securities of
another person or (iii) any proposal or offer to acquire in any manner, directly
or indirectly, the capital stock or assets of any Subject Subsidiary, other than
in connection with sales of products or services in the ordinary course of
business and (B) with respect to Hypercom subject to the fiduciary duties of its
Board of Directors, (i) any proposal or offer for a merger, consolidation,
dissolution, recapitalization or other business combination involving Hypercom,
(ii) any proposal for the issuance or sale by Hypercom of shares of capital
stock as consideration for the assets or securities of another person (except to
finance the Potential Transaction) or (iii) any proposal or offer by Hypercom to
acquire in any manner,

 



--------------------------------------------------------------------------------



 



directly or indirectly, the capital stock or assets of any other person or by
any person to acquire in any manner, the capital stock or assets of Hypercom in
excess of U.S. $15 Million (except to finance the Potential Transaction), other
than in connection with sales of products or services in the ordinary course of
business.
The parties hereto agree that neither party shall be under any obligation to
enter into or agree to enter into the Potential Transaction by virtue of this
letter agreement, unless and until the parties shall execute a definitive
agreement in respect of the Potential Transaction.
The parties hereto agree that this letter agreement, its content and all matters
concerning the Potential Transaction strictly confidential shall not be
disclosed to any person whatsoever by a party or any Representative of such
party without the other party’s prior written consent, which consent shall not
be unreasonably withheld; provided that, the parties acknowledge that they will
issue public announcement with respect to the arrangements described herein, the
content of which shall be in the form of announcements attached hereto. The
parties hereto acknowledge that the obligations of the other party under this
letter are conditional upon compliance with such confidentiality obligation by
the other party.
The terms of this letter are governed by French law, and, in connection with any
dispute, controversy or claim arising out or in connection with this letter, the
parties agree to submit the matter to proceedings as described in the
Arbitration Section of the draft Share Purchase Agreement.
Yours sincerely,

                /s/ Thomas Got       For Thales SA      Name: Thomas Got     

Acknowledged and Agreed:

          /s/ Daniel D. Diethelm       For Hypercom Corporation      Name:
Daniel D. Diethelm       

 